EXHIBIT 10.26

THIRD AMENDMENT OF LEASE

THIS THIRD AMENDMENT is made and entered into this 31st day of August, 2012, by
and between the NWP Building 4 LLC (“Landlord”) and LeMaitre Vascular, Inc.
(“Tenant”).

WITNESSETH

WHEREAS, Landlord’s predecessor-in-interest, the Trustees of Northwest
Associates, and Tenant originally entered into a lease dated March 23, 2010, as
amended by a First Amendment of Lease (the “First Amendment”) dated
September 14, 2010, and a Second Amendment of Lease dated October 31, 2011 (the
“First Amendment”) (as amended, the “Lease”) with respect to certain portions of
the building (the “Building”) located at 53 Second Avenue, Burlington, MA; and

WHEREAS, pursuant the Lease, the Premises initially consisted of a portion of
the Building measuring approximately 17,617 rentable square feet;

WHEREAS, on November 1, 2011, the Premises were expanded by the addition of
approximately 4,312 rentable square feet so that in total the Premises currently
measure approximately 21,929 rentable square feet (with the Premises later to
expand on the Expansion Date to the entire Building, as described below); and

WHEREAS, pursuant to the terms of the Lease, the Premises are scheduled to
expand by the addition of approximately 5,360 rentable square feet as shown in
Exhibit A-2 attached hereto (the “Expansion Premises”) on July 1, 2013 (such
date being the “Expansion Date” as defined in Section 1.1 of the Lease) to
consist of the entire Building and measuring approximately 27,289 rentable
square feet.

WHEREAS, the parties now desire to accelerate the Expansion Date and provide for
certain other modifications to the Lease.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other valuable consideration, the Lease is hereby modified and amended as
follows:

1. The Expansion Date is hereby changed from July 1, 2013 to January 1, 2013. On
the Expansion Date, (a) all references in the Lease to the “Premises” shall mean
the entire Building, consisting of approximately 27,289 rentable square feet, as
shown on Exhibit A-2, attached hereto, and (b) Exhibit A-2 attached hereto shall
replace existing Exhibits A and A-1 to the Lease and thereafter all references
in the Lease to ‘Exhibit A” and “Exhibit A-1” shall mean “Exhibit A-2” attached
hereto.

2. Tenant agrees that Landlord has no obligation to pay Tenant the Secondary
Allowance referenced in Section 3,3 of the Lease, as amended by the First
Amendment. In the alternative, commencing on the Expansion Date, Landlord shall
offset the Secondary Allowance against the Fixed Rent solely for the Expansion
Premises by applying a credit in the amount of $3,573.00 per month against the
monthly installments of Fixed Rent owing as of January 1, 2013, and continuing
each month until the entire amount of the Secondary Allowance shall have been
fully credited against the Fixed Rent. Except for such monthly credits, Tenant
remains



--------------------------------------------------------------------------------

fully obligated to pay Fixed Rent owing each month on the remainder of the
Premises, pursuant to the terms of the Lease. All other monetary obligations
under the Lease, including Tenant’s obligations to pay Tenant’s Percentage of
Operating Costs and Taxes, and amounts for utilities, shall be unchanged by the
credit effected pursuant to the Paragraph 2.

3. With at least two weeks’ prior written notice to Landlord, Tenant shall be
permitted to access the Expansion Premises for the purposes of performing
Tenant’s improvements to the Expansion Premises prior to the Expansion Date. If
Tenant so elects to commence its improvements in the Expansion Premises, such
entry and all work shall be performed in accordance with all the provisions of
the Lease, including the provisions of Section 6.2.5. Tenant shall not be
obligated to pay Fixed Rent or Tenant’s Percentage of Operating Costs and Taxes
until the Expansion Date, but shall pay Landlord of the cost of gas and water
furnished to the Expansion Space during the period of Tenant’s improvement work.
During such period, Tenant shall continue to pay all charges for electricity.
Tenant shall be responsible to make all arrangements for putting the gas meter
for the entire Premises in Tenant’s name.

4. Landlord and Tenant each represent and warrant to the other that it has dealt
with no broker in connection with the consummation of the Amendment and in the
event of any brokerage claims against Landlord or Tenant predicated on prior
dealings with the other party (called, the “indemnifying party”), the
indemnifying party agrees to defend the same and indemnify and hold the other
party harmless against any such claim.

5. Each of Landlord and Tenant represents that the person executing this
Amendment is duly authorized to execute and deliver this Amendment on behalf of
said company, corporation and/or limited liability company.

6. This amendment contains the entire agreement of the parties regarding the
subject matter hereof. There are no promises, agreements, conditions,
undertakings, warranties or representations, oral or written, express or
implied, among them, relating to this subject matter, other than as set forth
herein.

7. This Amendment shall not be valid and binding until executed by Landlord, and
may be executed in counterparts, each of which shall be deemed an original and
all of which, when taken together, shall constitute one and the same instrument.
Any facsimile or other electronic transmittal of original signature versions of
this Amendment shall be considered to have the same legal effect as execution
and delivery of the original document and shall be treated in all manner and
respects as the original document.

8. The recitals set forth above are hereby incorporated by reference.
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease.

9. As amended hereby, the Lease is ratified and confirmed in all respects and
shall continue in full force and effect, and from and after the date of this
Amendment all references to the “Lease” shall mean the Lease, as amended by this
Amendment.

Signatures appear on the following page

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second Amendment
of Lease under seal as of the date first written above.

 

LANDLORD:

NWP BUILDING 4 LLC,

a Massachusetts limited liability company

  By:   NW ASSOCIATES LLC, its sole Manager   By:  

/s/ Adele Olivier

  Print Name:   Adele Olivier   Title:   Manager   By:  

/s/ Rodger P. Nordblom

  Print Name:   Rodger P. Nordblom   Title:   Manager   By:  

/s/ Peter C. Nordblom

  Print Name:   Peter C. Nordblom   Title:   Manager

 

TENANT: LEMAITRE VASCULAR, INC. By:  

/s/ Trent G. Kamke

Print Name:   Trent G. Kamke Print Title:   Senior VP - Operations

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2

THE PREMISES

 

LOGO [g444633ex10_26.jpg]